Findings of Fact.
BOND, Circuit Judge. (1) Edward Morris, of Chicago, the libel-ant below, under and in pursuance of the live-stock freight contract and the bill of lading (Exhibits A and B) filed with the lihel in this case, shipped alive, and in apparently good condition, 320 head of cattle, to be delivered at Liverpool or Birkenhead, England, as provided by said contract and bill of lading. (2) By the said contract and bill of lading the shipper was to provide sufficient attendants, ropes, bedding, food, and necessaries for the care and use of the cattle, and the steamer was to provide stalls or pens for the'cattie. The steamer provided stalls or pens for the cattle, and fittings, as required by the contract and bill of lading. The shipper did not provide a sufficient number of men for fhe care of the cattle, nor a sufficient quantity of bedding, nor sufficient or proper ropes, for the safe transportation of the cattle. (3) By the negligence and inefficiency of the foreman of the cattlemen and his assistants, and by the want of proper and sufficient bedding and ropes, 67 of said cattle died in the course of the voyage to Liverpool. (4) The cattle fittings on the Oranmore on the said voyage were properly constructed, in accordance with the provisions of the contract and bill of lading, and were approved and passed as good and sufficient by the inspector of underwriters interested in the ship and all the cargo, except Morris’ cattle. Morris did not insure his cattle for said voyage, and Morris accepted the fittings then on the steamer. (5) The sixteenth article of the livestock freight contract contained the provision that any questions arising under that contract or the bill of lading against the steamer or her owners were to be determined by English law in England. (6) By the English law, all the provisions of the live-stock freight contract and the bill of lading were lawful arid valid.
Conclusions of Law.-
1. The loss having been caused by the default of the libelant and his agents, the libel must he dismissed, with costs.
2. The English law go verns the case.
3. Under the provisions of the live-stock freight contract and the bill of lading, the steamer and her owners are free from liability for the losses sustained by the libelant, and the libel must be dismissed, ■' with costs.